PROVOSTY, J.
The state has appealed from a judgment quashing the information against the defendants for aiding and abetting illegal voting at an election at which the question of local option was submitted;1 and the defendants have moved to dismiss the appeal on the ground that the jurisdiction of this court in criminal matters is limited to eases where “death or imprisonment at hard labor may be inflicted, or a fine exceeding $300, or imprisonment exceeding six months, is actually imposed,” and that for the offense charged the highest punishment that may be inflicted is a fine of $1,000, or imprisonment without hard labor not exceeding one year. Evidently the motion is well founded. Death or imprisonment at hard labor cannot be inflicted, and a fine or imprisonment exceeding six months has not been actually imposed. The appeal is dismissed.
BLANCHARD, J., concurs.